May 23, 2013




                                JUDGMENT

                 The Fourteenth Court of Appeals
                           RICK D. BATY, Appellant

NO. 14-11-00663-CV                         V.

   BOWEN, MICLETTE & BRITT, INC., SAMUEL F. BOWEN, DAVID G.
        MICLETTE, AND EDWARD G. BRITT, JR., Appellees
               ________________________________

       This cause, an appeal from the judgment signed on July 26, 2011, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED. We order
appellant Rick D. Baty to pay all costs incurred in this appeal. We further order
this decision certified below for observance.